t c summary opinion united_states tax_court larry l leuenberger petitioner v commissioner of internal revenue respondent docket no 24634-15s filed date larry l leuenberger pro_se john w sheffield iii and huiwen a xi for respondent summary opinion wells judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this is a proceeding for the redetermination of deficiencies in income_tax in the amounts of dollar_figure and dollar_figure and penalties under sec_6662 in the amounts of dollar_figure and dollar_figure for the and tax years respectively the case was submitted fully stipulated pursuant to a joint motion for leave to submit case under rule filed date after concession sec_2 the issues we must decide are whether petitioner is entitled to a foreign_earned_income_exclusion for tax_year sec_2012 and sec_2013 and whether he is subject_to accuracy-related_penalties petitioner resided in vancouver washington when he filed the petition background in and petitioner worked full time as an aircraft captain for berry aviation inc berry aviation during that time berry aviation supported multiple department of defense contracts related to operation enduring freedom petitioner concedes an increase in income for the taxable_year in the form of taxable qualified dividends of dollar_figure and ordinary dividends of dollar_figure petitioner also concedes an increase in income for the taxable_year in the form of taxable qualified dividends of dollar_figure and taxable ordinary dividends of dollar_figure berry aviation maintained its principal_place_of_business in san marcos texas in afghanistan and other regions petitioner a u s citizen worked for berry aviation as an authorized contractor piloting a dehaviland dhc-8 aircraft in support of the u s armed_forces petitioner’s employment offer letter stated that a typical rotation for petitioner’s assignment will resemble days on and days off during and petitioner split his time in rotational shifts between the united_states and bagram air base in afghanistan in petitioner worked outside the united_states for days and in for days when on deployment petitioner was furnished governmental housing meals and transportation among other services during petitioner’s time in afghanistan bagram air base was susceptible to regular hostilities or attacks petitioner was not armed or trained to defend himself from such attacks nor was he trained to cope with the physical and mental strains of extended exposure to hostilities although petitioner did not go outside of bagram air base because of the hostile environment he was nevertheless exposed to hostilities for example a rocket during petitioner traveled in and out of the united_states to work in afghanistan during the following three periods february to march days may to july days and september to november days during petitioner once again traveled for three periods to his station in afghanistan january to march days may to july days and september to november days landed feet from the barracks where petitioner and seven other crew members slept and one of petitioner’s crew members witnessed extensive small arms tracer rounds fired off the left side of an aircraft while landing at an outstation throughout and petitioner maintained a residence in the united_states in vancouver washington during these years petitioner had family in the united_states owned and registered three vehicles in the state of washington had banking accounts at wells fargo bank and maintained brokerage and retirement accounts at first trust co of onaga jackson national life_insurance co and pershing llc in petitioner also owned and maintained a residential_rental_property in lake stevens washington and a residential complex in monroe washington petitioner timely filed a form_1040 u s individual_income_tax_return for each of the taxable_year sec_2012 and sec_2013 showing total_tax in the amount of dollar_figure and dollar_figure respectively he attached forms foreign earned petitioner’s letters of authorization from the department of defense authorizing his deployment as a contractor accompanying the u s armed_forces dated date date and date list petitioner’s home address as being in milwaukee wisconsin for purposes of this opinion the relevant fact is that both the washington and wisconsin addresses were within the united_states petitioner owned and registered a nitro marine trailer an orange harley-davidson and a white dodge ram crew pickup income to the and tax returns excluding wage income of dollar_figure and dollar_figure respectively upon examination respondent issued petitioner a notice_of_deficiency dated date disallowing the entirety of the foreign_earned_income_exclusion petitioner claimed for and on date petitioner mailed his petition discussion we have jurisdiction over the instant deficiency case pursuant to sec_6213 respondent’s determination_of_a_deficiency is entitled to a presumption of correctness and petitioner bears the burden of proving respondent’s determination is erroneous see rule a 290_us_111 petitioner does not contend and respondent has not conceded that the burden_of_proof has shifted pursuant to sec_7491 sec_61 provides that gross_income means all income from whatever source derived citizens of the united_states are taxed on their worldwide income unless a specific exclusion applies 117_tc_95 and aff’d sub nom umback v commissioner 357_f3d_1108 10th cir aff’d sub nom 68_fedappx_44 9th cir exclusions from income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion 126_tc_89 aff’d 473_f3d_790 7th cir sec_911 provides in relevant part that a qualified_individual may elect to exclude from gross_income his or her foreign_earned_income subject_to limitations set forth in subsection b petitioner contends that he is a qualified_individual who is entitled to exclude his foreign_earned_income for tax_year sec_2012 and sec_2013 pursuant to sec_911 foreign_earned_income is defined as earned_income attributable to services performed by a taxpayer outside the united_states sec_911 to be a qualified_individual a taxpayer must satisfy two requirements the taxpayer must be an individual whose tax_home is in a foreign_country and the taxpayer must either be a bona_fide_resident of one or more foreign countries or be physically present in such country during at least full days in a 12-month_period sec_911 an individual who like petitioner is not a bona_fide_resident of another country must therefore meet both the tax_home and the physical presence requirements to be eligible for the foreign_earned_income_exclusion bujol v commissioner tcmemo_1987_230 aff’d 842_f2d_328 5th cir sec_1_911-2 income_tax regs petitioner has failed to show that he satisfies the tax_home requirement sec_911 defines the term tax_home as in the case of an individual such individual’s home for purposes of sec_162 under sec_162 a person’s tax_home is generally considered to be the location of his regular or principal place of employment 74_tc_578 however sec_911 goes on to provide that a n individual shall not be treated as having a tax_home in a foreign_country for any period for which his abode is within the united_states thus a person whose abode is within the united_states cannot establish that his tax_home is in a foreign_country even if his regular or principal place of employment is in a foreign_country 93_tc_297 sec_1_911-2 income_tax regs although the term abode is not defined by sec_911 or the regulations this court has held that it generally means the country in which the taxpayer has the strongest economic familial and personal ties bujol v commissioner tcmemo_1987_230 although petitioner performed his work regularly and principally in afghanistan during and the record shows that his abode was within the united_states a taxpayer posted abroad will invariably have some connections with the foreign_country in which he works but his abode remains in the united_states if his ties to the united_states are stronger see harrington v commissioner t c pincite daly v commissioner tcmemo_2013_147 in daly v commissioner at this court held that the taxpayer’s abode was in the united_states because his ties to the foreign countries were severely limited and transitory mr daly was an authorized contractor for the department of defense who worked and lived on air bases in afghanistan and iraq which he did not leave for safety reasons id at he worked rotational shifts and left these countries when off duty or when required to do so for work id mr daly’s wife and family resided in the united_states where he also owned and maintained a residence id at on the basis of these facts we determined that mr daly’s economic familial and personal ties to the united_states were sufficiently strong to consider the united_states to be his abode at all times id the facts in the instant case are similar to those in daly like the taxpayer in daly petitioner was an authorized contractor working for the department of defense in rotational shifts petitioner did not leave the air base where he lived and worked because of safety concerns his family continued to reside in the united_states while he worked overseas in addition to returning to his home in the united_states where he lived during the off periods of his rotational shifts petitioner owned and managed multiple investment properties in the united_states in one of which was a residential apartment complex petitioner also owned and registered various vehicles in washington during and and maintained a number of bank accounts brokerage accounts and retirement accounts in contrast petitioner has not shown any connection with afghanistan other than the location of his employment because petitioner had substantially more economic familial and personal ties to the united_states during and we find that his abode was in the united_states during those years if an individual’s abode is in the united_states a determination of that individual’s tax_home within the meaning of sec_162 is immaterial bujol v commissioner tcmemo_1987_230 the taxpayer cannot qualify for the sec_911 foreign_earned_income_exclusion because he does not satisfy the tax_home requirement and there is no need for further inquiry to determine whether he is a bona_fide_resident or meets the 330-day physical_presence_test see daly v commissioner at bujol v commissioner tcmemo_1987_230 because petitioner failed to prove that his abode was outside the united_states he does not meet the tax_home requirement he does not satisfy the definition of a qualified_individual and there is no need for further inquiry to determine whether he was a bona_fide_resident of afghanistan or met the 330-day physical_presence_test see daly v commissioner at bujol v commissioner tcmemo_1987_230 petitioner contends that he nevertheless is a qualified_individual because he is eligible for a waiver of the sec_911 requirements pursuant to sec_911 see harrington v commissioner t c pincite the secretary after consultation with the secretary of state or_his_delegate determines for which periods and in which foreign countries the waiver may apply see sec_911 the secretary’s task is to determine which foreign countries and during which periods individuals are required to leave because war civil unrest or similar adverse conditions preclude the normal conduct of business id the waiver of sec_911 is then available to any individual who is a a bona_fide_resident of or present in such foreign_country for any period b leaves such foreign_country during any period determined by the secretary as described above and c establishes to the satisfaction of the secretary that such individual could reasonably have been expected to have met the requirements of sec_911 but for the war civil unrest or similar adverse conditions sec_911 petitioner has failed to show that he satisfies the requirements of sec_911 or c afghanistan does not appear in the list of countries and periods which the secretary determined qualify for a waiver during and revproc_2014_25 2014_15_irb_927 revproc_2013_23 2013_17_irb_978 petitioner contends that any u s citizen working in a foreign_country who has to leave such country as a result of war civil unrest or similar adverse conditions inhibiting normal business activities even if only for temporary relief from those conditions should qualify for the foreign_earned_income_exclusion without having to meet otherwise prescribed minimum time requirements such is petitioner’s interpretation of the instructions to form_2555 which petitioner contends mislead taxpayers into believing that if they are working outside the united_states and are forced to leave because of war civil unrest or similar adverse conditions this is sufficient for an exclusion of foreign_income we disagree with petitioner’s contentions the statute expressly conditions the waiver of sec_911 upon a determination by the secretary additionally the instructions as petitioner understood them are not misleading petitioner writes in his date filing that the instructions are the following if your tax_home was in a foreign_country and you were a bona_fide_resident of or physically present in a foreign_country and had to leave because of war civil unrest or similar adverse conditions the minimum time requirement specified under the bona_fide residence and physical_presence_test may be waived you must be able to show that you could have expected to meet the minimum time requirements if you hadn’t been required to leave each year the irs will publish in the internal_revenue_bulletin a list of the only countries that qualify for the waiver the instructions as petitioner quotes them state that the irs publishes a list of the only countries that qualify for the waiver petitioner contends that it is incomprehensible that the secretary in consultation with the secretary of state would omit afghanistan the united_states of america’s longest engagement ever years and counting from a list of countries that should be all inclusive of locations with war civil unrest or similar adverse conditions nevertheless afghanistan was omitted from the list petitioner has provided no evidence that he received a special waiver from the secretary and we cannot ignore the express condition required by the statute furthermore petitioner has not established to the satisfaction either of the secretary or of this court that he could reasonably have expected to meet the requirements of sec_911 but for the adverse conditions in afghanistan see sec_911 harrington v commissioner t c pincite in harrington v commissioner t c pincite we held that the taxpayer failed to show he could reasonably have been expected to satisfy the requirements of sec_911 mr harrington had accepted employment in angola that involved a rotational work schedule in a location that provided his meals and housing and his family was prohibited from joining him during his work we also presumed that he was aware of the hostile conditions which existed in angola when he accepted his employment given those facts we did not see how he could possibly have either prior to his arrival in angola or after any of his numerous departures harbored any reasonable expectation that he would satisfy the requirements of paragraph harrington v commissioner t c pincite petitioner similarly could not have harbored a reasonable expectation that he would remain in afghanistan long enough to satisfy the requirements of sec_911 petitioner accepted a rotational work schedule which by design had him returning to the united_states several times a year as petitioner himself points out he was to work in a country in which the united_states had already been engaged in hostilities for many years as we stated in harrington we simply do not believe that congress intended the waiver provision to be available when a taxpayer begins employment in an already unstable foreign_country where there was never even the slightest chance he would satisfy the ‘qualified individual’ requirements harrington v commissioner t c pincite citing s rept no 1980_2_cb_730 petitioner’s periodic departures from afghanistan which were made with every intention of returning within a short time as required by his employment contract were not the type of permanent departure that congress contemplated when enacting the waiver see id pincite discussing s rept no accordingly petitioner is not a qualified_individual pursuant to the exception of sec_911 finally respondent determined that petitioner is subject_to a penalty for each year for an underpayment attributable to a substantial_understatement_of_income_tax see sec_6662 b an understatement of income_tax is substantial when the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 respondent bears the burden of production with respect to the imposition of the sec_6662 penalty see sec_7491 116_tc_438 including the requisite approval for imposition of the penalty sec_6751 petitioner reported income_tax for tax_year of dollar_figure understating his income_tax_liability by dollar_figure for tax_year the figures were dollar_figure and dollar_figure respectively the amounts of both understatements of income_tax exceed dollar_figure which is less than percent of the tax required to be shown on petitioner’ sec_2012 and sec_2013 returns petitioner did not provide any reason why the penalty should not apply in the event that he was found not to be entitled to the foreign_earned_income_exclusion nevertheless we find for petitioner because respondent has failed to meet the burden of production sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the secretary may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting the penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner t c __ date supplementing and overruling in part 147_tc_460 compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted chai v commissioner f 3d pincite respondent has not provided any evidence that the substantial_understatement_of_income_tax penalties were personally approved in writing by the immediate supervisor of the individual making the determinations therefore respondent has failed to meet the burden of production in conclusion petitioner is not entitled to exclude any foreign_earned_income from taxation for the taxable_year or because he was not a qualified_individual for purposes of sec_911 he is not subject_to the penalty for an underpayment attributable to substantial_understatement_of_income_tax for either year however because respondent failed to meet the burden of production decision will be entered for respondent as to the deficiencies and for petitioner as to the penalties
